DARRYL E. DOUGLAS, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 96, 2009.
Supreme Court of Delaware.
Submitted: April 16, 2009.
Decided: June 2, 2009.
Before HOLLAND, BERGER, and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 2nd day of June 2009, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s well-reasoned decision dated February 12, 2009. The Superior Court did not err in concluding that appellant's motion for postconviction relief was time-barred and previously adjudicated and that appellant had failed to overcome these procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.